Bryan C. Shartle (pro hac vice, Dkt. 23)
Justin H. Homes (pro hac vice, Dkt. 24)
Bradley J. St. Angelo (pro hac vice, Dkt. 22)
Sessions, Israel & Shartle, L.L.C.
Lakeway II
3850 N. Causeway Blvd., Ste. 200
Metairie, LA 70002-7227
Telephone: (504) 828-3700
bshartle@sessions.legal
jhomes@sessions.legal
bstangelo@sessions.legal

George W. Burbidge II, #6503
CHRISTENSEN & JENSEN, P.C
275 East 200 South, Suite 1100
Salt Lake City, Utah 84111
Telephone: (801) 323-5000
George.burbidge@chrisjen.com

Attorneys for Defendant Transworld Systems Inc.

                   IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 James T. Snarr, on behalf of Plaintiff         INDEX OF EXHIBITS
 and Class,
                                                Case No. 2:21-CV-00003-HCN
              Plaintiffs,

 v.                                             Honorable Howard C. Nielson, Jr.

 Transworld Systems Inc., U.S. Bank,
 and National Collegiate Student Loan
 Trust 2006-3,

              Defendants.




                                            1
                              INDEX OF EXHIBITS

Exhibit A   Special Servicing Agreement (“SSA”)

Exhibit B   Default Prevention and Collection Services Agreement (“TSI Agreement”)

Exhibit C   Docket Sheet (4th District Court – Provo, Utah County, State of Utah, Case
            No. 199402928), with Complaint and Default Judgment

Exhibit D   Affidavit of Aaron Motin

Exhibit E   Declaration of Bradley Luke




                                          2
